EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction

Claims 1-2, 8, 10, 12, and 15-20 are allowable. The restriction requirement among Species IA-VIIA (represented by corresponding Figures 1-5, 10-11, and 15-21) and Species IB-IIIB (represented by corresponding Figures 12-14), as set forth in the Office action mailed on 01/05/2021, has been reconsidered in view of the allowability of claims to the elected invention (Species IIA and IIB, which are represented by respective Figures 10-11 and 13) pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 01/05/2021 is partially withdrawn. Claims 3-7, 9, 11, and 13-14, directed to Species IIIA-VII (represented by corresponding Figures 15-21), Species IB (represented by Figure 12), and Species IIIB (represented by Figure 14) are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claims. However, claims directed to Species IA (represented by Figures 1-5) are withdrawn from consideration because they do not require all the limitations of an allowable claim; nevertheless, examiner notes that none of the currently presented claims are directed Species IA (represented by Figures 1-5).

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s reprehensive, Ernest Helms on 04/23/2021.

The application has been amended as follows:
 
In the Claims:
In claim 1, line 6-7, the limitation “a hub torsionally fixed with said primary shaft a clutch housing selectively torsionally connected with said hub” has been amended to 
In claims 1, line 20, the limitation “an Archimedes’ screw” has been amended to read -- an Archimedes’ screw pump --.
In claim 2, line 1, the limitation “said pump” has been amended to read -- said Archimedes’ screw pump --.
In claim 3, line 1, the limitation “said pump” has been amended to read -- said Archimedes’ screw pump --.
In claim 4, line 1, the limitation “said pump” has been amended to read -- said Archimedes’ screw pump --.
In claim 5, line 1, the limitation “said pump” has been amended to read -- said Archimedes’ screw pump --.
In claim 6, line 1, the limitation “said pump” has been amended to read -- said Archimedes’ screw pump --.
In claim 7, line 1, the limitation “said pump” has been amended to read -- said Archimedes’ screw pump --.
In claim 8, line 1, the limitation “said pump” has been amended to read -- said Archimedes’ screw pump --.
In claim 9, line 2-3, the limitation “a friction pack engager” has been amended to read -- the friction pack engager --.
In claim 9, line 3-4, the limitation “said flexible torsional flex member gathers in a secondary reservoir” has been amended to read -- said flexible torsional force member gathers in the secondary reservoir --.
In claim 10, line 1, the limitation “said pump” has been amended to read -- said Archimedes’ screw pump --.
In claim 11, line 1, the limitation “said pump” has been amended to read -- said Archimedes’ screw pump --.
In claim 12, line 1, the limitation “said pump” has been amended to read -- said Archimedes’ screw pump --.
In claim 13, line 1, the limitation “said pump” has been amended to read -- said Archimedes’ screw pump --.
In claims 15, line 23, the limitation “an Archimedes’ screw” has been amended to read -- an Archimedes’ screw pump --.
In claims 15, line 24, the limitation “said reservoir.” has been amended to read -- said reservoir system. --.
In claim 16, line 10-11, the limitation “said secondary shaft cia a flexible torsional fore member” has been amended to read -- said secondary shaft via a flexible torsional fore member --.
In claims 16, line 20-21, the limitation “providing an Archimedes' screw for delivering lubricant from a sump adjacent said secondary shaft to said reservoir and operating said pump.” has been amended to read -- providing an Archimedes’ screw pump for delivering lubricant from a sump adjacent said secondary shaft to said reservoir system, and operating said Archimedes’ screw pump to deliver lubricant from said sump to said reservoir system. --.
In claim 17, line 1, the limitation “said pump” has been amended to read -- said Archimedes’ screw pump --.
In claim 17, line 2, the limitation “an ignition switch on said vehicle.” has been amended to read -- an ignition switch on a vehicle. --.
In claim 18, line 1, the limitation “said pump” has been amended to read -- said Archimedes’ screw pump --.
In claim 18, line 2, the limitation “an engine of said vehicle.” has been amended to read -- an engine of a vehicle. --.
In claim 19, line 1, the limitation “said pump” has been amended to read -- said Archimedes’ screw pump --.
In claim 20, line 1, the limitation “said pump” has been amended to read -- said Archimedes’ screw pump --.
In claim 20, line 2, the limitation “a relationship of power demand of said engine.” has been amended to read -- a relationship of power demand of an engine of a vehicle. --.

In the Drawings/ Specification:
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Figure 14 include reference character “749” and Figure 16 include the reference character “740”, which are not mentioned in the description. Applicant must either remove said reference characters from the drawings or amend the specification in an appropriate manner to describe the features being indicated by said reference characters. In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Paragraph 0040 in the description mention the reference character “714” (shaft) and Paragraph 0044 in the description mention the reference character “790” (transfer case), which are not included in the drawings. Applicant must either appropriately indicate said reference characters in the drawings or remove/ amend reference characters from the description in an appropriate manner. In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1-20 are allowed.

The prior art of record, either individually or in combination, fail to teach or suggest, a vehicle transfer case having the particular structural configuration recited within independent claims 1 and 15, or a method of operating a vehicle transfer case in the particular manner as recited within  independent claim 16; more specifically, a vehicle transfer case comprising an Archimedes screw pump of delivering lubricant from a sump located in said vehicle transfer case to a reservoir system; wherein, said reservoir system includes a collective fluid receptacle and a stationary passage; and the reservoir system being configured to capture lubricant splashed during the operation of a flexible torsional force member and/ or a clutch housing to the primary 
Accordingly, the vehicle transfer case and the method of operating a vehicle transfer case claimed by the applicant in respective claims 1-20 are all determined to be allowable over prior art of record.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654					/MICHAEL R MANSEN/                                                                                  Supervisory Patent Examiner, Art Unit 3654